PER CURIAM.
We affirm appellant’s conviction and sentence in this Anders1 appeal but remand for correction of the written judgment to reflect that his conviction for manslaughter with a weapon was reclassified to a first-degree felony due to his use of a knife, pursuant to section 775.087(1), Florida Statutes (2014), as charged in the information. See Stafford v. State, 584 So.2d 138 (Fla. 1st DCA 1991); Jones v. State, 164 So.3d 1249 (Fla. 1st DCA 2015) (citing Washington v. State, 37 So.3d 376 (Fla. 1st DCA 2010)).
AFFIRMED and REMANDED.
WOLF, LEWIS, and WETHERELL, JJ., CONCUR.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).